In a eoram nobis proceeding, defendant appeals from an order of the former County Court, Queens County, dated December 9, 1960, made after a hearing, which denied his application to vacate a judgment of said court rendered January 20, 1960 on his plea of guilty, convicting him of attempted assault in the second degree and sentencing him, as a prior felony offender, to serve a term of two and one-half to five years, such term to be served consecutively to two prior sentences he was then serving. The petition alleged that defendant was given a promise by the Assistant District Attorney of Queens County and by the Judge presiding that if he pleaded guilty he would be given *812“immunity”. At the hearing, defendant modified this allegation, withdrawing his assertions that the Judge had made a promise, and stating that the promise was not “ immunity ” but that he would receive a sentence to be served concurrently with said prior sentences. Order affirmed. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.